Citation Nr: 0620527	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1986 
and from February 1988 to August 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

There is no competent medical evidence relating the veteran's 
current low back disability to his military service or any 
applicable presumptive period thereafter.


CONCLUSION OF LAW

Service connection is not warranted for a low back 
disability.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  In a September 2001 rating 
decision, the RO denied the veteran's claim.  Only after that 
rating action was promulgated did VA, in June 2004, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim of service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claim, a Supplemental Statement of the Case (SSOC) 
readjudicated the veteran's claim, was provided to the 
veteran.  This action essentially cured the error in the 
timing of the notice.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate regarding these two elements, there is 
no prejudice to the veteran in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided a VA examination in July 
2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the January 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption applied.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran has a current low back disability.  
At a July 2004 VA spine examination, he was diagnosed with a 
herniated lumbar disk at L4-5.  The veteran's service medical 
records show that he was treated for lumbar strain in April 
1985.  He has repeatedly reported a history of recurrent back 
pain since that the injury in 1985.  The veteran attributes 
his current low back disability to his injury in service in 
1985; however, medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  In this case, the only 
medical evidence discussing the relationship between the 
veteran's back injury in service and his current low back 
disability is the report of the July 2004 VA spine 
examination.  The examiner reviewed the veteran's claims 
folder and opined that there was less than a 50 percent 
probability that the veteran's current low back disability 
was related to his military service, including the injury in 
1985.

Although the veteran clearly believes that his current low 
back disability is related to his military service, his 
statements are not competent evidence to establish any such 
relationship.  Because the veteran is not shown to be a 
medical professional, he is not competent to make a 
determination that his low back disability is related to his 
military service or any applicable presumptive period 
thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Similarly, although several medical records in the veteran's 
claims file, including records of treatment of the veteran in 
May 2000, September 2000, and October 2001, note a history of 
chronic low back pain since or secondary to an injury in 
service in 1985, these records are not competent medical 
evidence because they represent the transcription of the 
history provided by the veteran, not the opinion of a medical 
professional.  Mere transcription of lay history is not 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

In short, there is no competent medical evidence relating the 
veteran's current low back disability to any event or injury 
in service or to any relevant presumptive period thereafter.  
The preponderance of the evidence is against a finding that 
the veteran's current low back disability was the result of 
any event in active service, there is no doubt to be 
resolved, and the claim must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


